Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 1 of 7




            EXHIBIT _
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 2 of 7




                                                             CFHC000564
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 3 of 7




                                                             CFHC000565
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 4 of 7




                                                             CFHC000566
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 5 of 7




                                                             CFHC000567
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 6 of 7




                                                             CFHC000568
Case 3:18-cv-00705-VLB Document 105-6 Filed 10/18/19 Page 7 of 7




                                                             CFHC000569
